Exhibit 10.1

 

LOGO [g767832g0730001112910.jpg]

Patrick D. Campbell

Chairman of the Board

July 29, 2019

Ravichandra K. Saligram

Via email

Dear Ravi,

I am very pleased to offer you the position of President and Chief Executive
Officer for Newell Brands (“Newell” or the “Company”). This position will be
based in Newell’s corporate headquarters. Your employment will commence on
October 2, 2019 (the “Commencement Date”), and you will also be elected to serve
on the Board of Directors of the Company (the “Board”) on or prior to the
Commencement Date. Your starting salary will be $58,333.33 per pay period (paid
semi-monthly), or $1,400,000 if annualized (your “annual base pay”), and your
salary will be reviewed annually (for upward adjustment only) consistent with
standard Company practice starting in 2021. Additional offer details are
outlined below:

 

  •  

Management Bonus Plan: You will be eligible to participate in our Management
Bonus Plan. Your target bonus is 150% of earned annual base pay, and your
maximum bonus payout is 300% of earned annual base pay. Bonus criteria are
reviewed each year, in good faith consultation with you, and may change from
time to time. Notwithstanding the foregoing, for the 2019 calendar year only,
your bonus payout will be equal to the fixed amount of $1,275,000 to be paid on
or before March 15, 2020, subject to the following modification: To the extent
the actual corporate bonus payout percentage based on Company performance for
2019 (including the impact of any discretionary adjustment by the Board and its
Organizational Development & Compensation Committee which is generally
applicable to employees of the Company) is greater than target, then your 2019
bonus payout above will be increased by an amount equal to the difference
between the actual payout percentage and the target payout percentage,
multiplied by your target percentage and applied to your earned annual base pay
for the portion of 2019 you are employed by the Company.1

 

  •  

Long-Term Incentive Plan (LTIP): Beginning in 2020, each year during your
employment with the Company you will be eligible for an equity-based award with
a target value of $5,000,000. The main equity-based award grant date is
generally in February of each year, and you shall, subject to your continued
employment with the Company, receive the first such award at the next main award
date in 2020. Your equity award for 2020 will consist of a mix of 70%
performance-based restricted stock units (“RSUs”), valued based on the closing
price of the Company’s common stock as of the date of grant, and 30% stock
options, valued based on the ASC 718 fair value of the awards as of the grant

 

1 

For example, if the actual corporate payout percentage is equal to 125% of
target, and you worked for three months in 2019, you would be entitled to an
additional bonus payout equal to 25% multiplied by your target payout percentage
of 150%, or 37.5%, multiplied by your earned annual base pay of $350,000, for an
additional payout equal to $131,250.



--------------------------------------------------------------------------------

 

date. The RSUs for 2020 will be granted on such terms as are approved by the
Board, and will vest on the third anniversary of the grant date, subject to
continued employment and the applicable performance criteria. The stock option
award for 2020 will vest ratably in equal one-third increments, subject to
continued employment on each of the first three anniversaries of the grant date,
and will generally expire on the tenth anniversary of the grant date. The
exercise price per share of the stock options shall be equal to the closing
price of a share of the Company’s common stock on the date of grant, as reported
on the principal stock market or exchange on which it is traded. The target
value for equity-based awards for years after 2020 will remain $5,000,000;
however, the target value of actual grants may vary from this target only based
on company performance and/or significant changes in the relevant market for
compensation. All equity-based awards will be subject to those terms and
conditions approved by the Board and set forth in the applicable award agreement
as well as any applicable terms set forth herein.

 

  •  

Employment Transition Award: Effective as of the Commencement Date, you will be
granted a stock option award for 1,333,333 shares, that will generally expire on
the tenth anniversary of the grant date, assuming your continued employment with
the Company (the “Employment Transition Award”). The exercise price per share of
the stock options shall be equal to the closing price of a share of the
Company’s common stock on the date of grant, as reported on the principal stock
market or exchange on which it is traded. Vesting of this stock option award
will be subject to attainment of the following performance condition (the
“Performance Condition”):

 

  •  

during any 30-day period between the date that is eighteen calendar months
following the grant date and the third anniversary of the grant date of the
Employment Transition Award, the average of the Company’s closing stock price,
as reported on the principal stock market or exchange on which it is traded,
must exceed 125% of the closing stock price on July 29, 2019.

Once the Performance Condition has been satisfied, conditioned on your continued
employment with the Company, the Employment Transition Award shall vest and
become exercisable as follows. The Employment Transition Award will vest with
respect to one-third of the award (rounded down to the nearest whole share) on
the date that is eighteen months after the date of grant, with respect to an
additional one-third of the award (rounded down to the nearest whole share) on
the second anniversary of the grant date, and with respect to the remainder of
the award on the third anniversary of the grant date. If the Performance
Condition has not been satisfied as of any of these vesting dates, then the
vesting of any portion of the Employment Transition Award otherwise scheduled
for such vesting date will be deferred until the fifth business day following
the date, if any, on which the Performance Condition has been satisfied.
Notwithstanding the foregoing, if your employment with the Company is
terminated, prior to the forfeiture or expiration of the Employment Transition
Award, by the Company without “Good Cause,”, as defined in the Newell Rubbermaid
Inc. 2013 Incentive Plan (the “Incentive Plan”), or voluntarily by you for “Good
Reason”, as defined in the Incentive Plan, then any outstanding unvested portion
of the Employment Transition Award shall remain subject to the Performance
Condition (with the Performance Condition, for this purpose only, measured as of
any 30-day period falling between the grant date and the third anniversary of
the grant date) and shall vest in full (without regard to any requirements
regarding continuous employment) on the later of the date of termination of your
employment or the fifth business day after the Performance Condition has been
satisfied), and the Employment Transition Award (to the extent it is or becomes
vested) shall continue to be exercisable for a period of three years following
the date of termination or vesting (whichever is longer), not to exceed the
remaining term of the option.

 

2



--------------------------------------------------------------------------------

Sign-On Bonus: You will receive a one-time lump sum cash bonus of $600,000, less
applicable and necessary taxes and deductions, payable within thirty days of the
Commencement Date. By accepting this offer you are also acknowledging that
should you voluntarily terminate your employment with Newell without “Good
Reason” (other than due to your death or disability, as determined in good faith
by the Board), or be terminated by Newell for “Good Cause”, as such terms are
defined in the Newell Brands Executive Severance Plan, within twelve months
after the Commencement Date, you will pay back 100% of this bonus within 60 days
after termination of your employment, and, where permitted by applicable law, by
your signature below, you authorize us to withhold this money from your final
paycheck or any other amounts due to you if necessary.

 

  •  

Benefits: You will be eligible to participate in Newell Brands’ U.S. benefits
program in effect from time to time, as currently outlined in the Company’s
“Benefits Overview” document. You can learn more about the benefits program at
NWLnewhires.com (case sensitive password:                         ). If you
elect to participate, your benefits will be effective on your hire date,
provided you enroll within thirty days of your hire date.

 

  •  

Supplemental Employee Savings Plan (“Supplemental ESP”): You are eligible to
participate in a non-qualified plan under federal tax law and IRS regulations
that allows eligible employees to save for the future, above and beyond the
limits in place for their 401(k) plan. An enrollment period occurs in late fall
of each year, so you can elect deferrals for the next year. You will receive
more information when the enrollment period is open.

 

  •  

Flexible Perquisites Program: You also will be eligible to participate in Newell
Brands’ executive benefits in effect from time to time, currently including the
Flexible Perquisites Program. The Flexible Perquisites Program provides you with
an annual cash allowance that may be used for such items as car, insurance,
automobile maintenance, income tax preparation services, estate planning
services, financial planning services, etc. This annual cash allowance will be
in the amount of $36,000. Additionally, you are eligible for an annual
comprehensive executive physical through one of the Company’s preferred U.S.
regional medical facilities.

 

  •  

Vacation: You are eligible to accrue 2.08 days per month (equal to five weeks
per year) of paid vacation. During your first year of employment, vacation time
is pro-rated based on the quarter of hire and administered pursuant to the
Vacation Policy.

 

  •  

Holidays: Newell Brands offers a number of Company holidays, which may also
include floating holidays. Specific holidays and/or the availability of floating
holidays will be determined by the applicable Holiday Policy for your location.

 

  •  

Relocation: You agree that you will not be eligible to participate in the
Company’s Executive Relocation Program.

 

  •  

Severance and Change-in-Control: You will be eligible to participate in the
Newell Brands Executive Severance Plan (the “Severance Plan”), as the same may
be amended from time to time (provided, however, that any subsequent amendment
to the Severance Plan made prior to the third anniversary of the Commencement
Date shall only be given effect with respect to you if it does not reduce
benefits under the Severance Plan compared to those benefits available under the
Severance Plan on the date of this offer letter). By signing this letter, and as
a

 

3



--------------------------------------------------------------------------------

 

condition of your participation in the Severance Plan, you hereby waive all
rights to any payment or benefits under any other plan, agreement, policy or
arrangement to the extent that it provides you with severance or similar
benefits from the Company. Notwithstanding the foregoing or anything to the
contrary set forth in the Severance Plan, you agree that your participation in
the Severance Plan will cease, and you shall be entitled to no benefits
thereunder, should you remain in continuous employment through the third
anniversary of the Commencement Date; provided, however, that you shall be
provided with at least ninety days’ notice of any termination of your employment
by the Company without Good Cause (as defined in the Severance Plan) after the
third anniversary of the Commencement Date or, in lieu of notice, the equivalent
amount of base salary and pro-rated bonus opportunity, with payout based on
actual performance (subject to your requirement to cooperate with the Company in
providing an orderly transition)).

In addition, your outstanding equity-based awards will provide for the following
benefits should you elect to retire on or following the third anniversary of the
Commencement Date (subject to your providing ninety days’ notice and your
requirement to cooperate with the Company in providing an orderly transition) or
otherwise be involuntarily terminated (other than a termination by the Company
for Good Cause as defined in the applicable award agreement) on or following the
third anniversary of the Commencement Date (each, a “Qualifying Termination”):
(i) continued vesting of all outstanding RSUs and stock options without regard
to any requirement for continuous employment, but subject to any applicable
performance criteria, and (ii) survival of any stock option awards for a period
of three years following the date of termination or vesting (whichever is
later), not to exceed the remaining term of the option. Furthermore, in the
event of a Qualifying Termination, you will also be entitled to receive your
management bonus for the fiscal year in which the Qualifying Termination occurs,
prorated by a fraction, the numerator of which is the number of days in the
fiscal year in which your date of termination occurs through your date of
termination and the denominator of which is three hundred sixty-five (365). This
partial bonus payment will not be subject to any individual performance modifier
but will be paid out on the basis of actual corporate performance levels and
will be subject to any adjustments or modifiers based on the Company’s
performance under the terms of the Management Bonus Plan (including the impact
of any discretionary adjustment by the Board or its authorized delegates which
is generally applicable to employees of the Company participating in the
Management Bonus Plan). This partial bonus will be paid at the same time as
management bonuses are paid to active Company employees, no later than March
15th of the following year. You will be required to execute a separation
agreement and general release which becomes non-revocable within 60 days of your
termination of employment in order to receive such retirement or termination
benefits.

 

  •  

Section 409A: Payments and benefits provided under this letter are intended to
be exempt from, or comply with, Section 409A of the Internal Revenue Code (the
“Code”), which regulates the timing of severance and certain other compensation.
This offer letter shall be construed, administered, and governed in a manner
that affects such intent, and Newell shall not take any action that would be
inconsistent with such intent. Without limiting the foregoing, the payments and
benefits provided under this letter may not be deferred, accelerated, extended,
paid out or modified in a manner that would result in the imposition of
additional tax, interest or penalties under Code Section 409A. Although Newell
shall use its best efforts to avoid the imposition of such taxation, interest
and penalties under Code Section 409A, the tax treatment of the benefits
provided under this letter is not warranted or guaranteed. Neither the Company
nor its affiliates nor its or their directors, officers, employees or advisers
shall be held liable for any taxes, interest, penalties or other monetary
amounts owed by you or any other taxpayer as a result of this letter.

 

4



--------------------------------------------------------------------------------

  •  

Other Agreements: You will be solely responsible for any associated tax filings
and payment of taxes associated with your employment, without any gross-up or
additional compensation from the Company, provided that the Company will
withhold taxes at what it determines to be appropriate rates and in what it
determines to be appropriate jurisdictions based on the information available to
the Company. This offer of employment is contingent upon your execution of
various Company documents, including a confidentiality and non-solicitation
agreement and agreeing to abide by the Newell Brands Code of Conduct.

Ravi, we are confident your skills and experience will be a tremendous benefit
to Newell Brands.

Sincerely,

 

/s/ Patrick D. Campbell

Patrick D. Campbell

Chairman of the Board of Directors

 

/s/ Bradford R. Turner

Bradford R. Turner

Chief Legal & Administrative Officer

 

5



--------------------------------------------------------------------------------

This offer is irrevocable and open for your acceptance until 5:00 PM ET on
July 31, 2019. To indicate your acceptance of this offer, please sign in the
space provided below and return it to the Company’s Chief Legal and
Administrative Officer, Brad Turner, at bradford.turner@newellco.com.

This offer is intended to lay out all elements of your compensation.
Compensation offers outside this letter agreement, or a previous offer letter,
are not binding and will not be honored, so you should make sure you are clear
on all parts of your offer and future expectations before signing this letter
agreement. Benefits programs, however, may change from year to year, so your
benefits such as medical, dental, vision, retirement, and time off will be
governed by the benefit plans in place at any given time.

Notwithstanding anything in this offer letter to the contrary, you acknowledge
and agree that all bonus payouts and other awards described herein are subject
to the terms and conditions of the Company’s clawback policy (if any) as may be
in effect from time to time specifically to implement Section 10D of the
Securities Exchange Act of 1934, as amended, and any applicable rules or
regulations promulgated thereunder (including applicable rules and regulations
of any national securities exchange on which the Company’s common stock may be
traded).

Your signature indicates acknowledgement that if employed, your employment is to
be “at will” which means that either the Company or you may terminate your
employment at any time, with or without notice, subject to the terms of this
letter agreement above.

By signing this letter, you represent and warrant that you are not a party to
any agreement that would limit your ability to work for Newell Brands Inc. You
further represent and warrant that your employment with Newell Brands Inc. will
not require you to disclose or use any confidential, proprietary or trade secret
information belonging to your prior employers. You additionally understand and
acknowledge that Newell Brands Inc. does not require nor want you to disclose
any such confidential, proprietary or trade secret information.

 

/s/ Ravichandra K. Saligram

Signature

 

Ravichandra K. Saligram Printed Name

July 29, 2019

Date

 

6